Citation Nr: 0504426	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-11 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 13, 
1999, for the grant of service connection for major 
depressive disorder.

2.  Entitlement to an effective date earlier than August 13, 
1999, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from May 1966 to April 1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  The March 2001 rating decision granted 
service connection for the veteran's major depressive 
disorder and assigned a 50 percent disability evaluation, 
effective date from August 13, 1999, as well as granted the 
veteran entitlement to TDIU, as of August 13, 1999. The 
veteran continues to appeal for earlier effective dates.

Unfortunately, further development of the evidence is 
required before actually deciding this appeal.  So, for the 
reasons explained below, the claims are being remanded to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

As a preliminary matter, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (2003).  The VCAA potentially applies 
to all pending claims for VA benefits, and provides that VA 
shall make reasonable efforts to assist a veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  Changes potentially relevant to this particular 
veteran's appeal include the establishment of specific 
procedures for advising him and his representative of 
information required to substantiate his claim, a broader VA 
obligation to obtain relevant records and advise him of the 
status of those efforts, and an enhanced requirement to 
provide a VA medical examination or obtain a medical opinion 
in cases where such a procedure is necessary to make a 
decision on the claim.  

A review of the claims file does not indicate the veteran was 
properly advised of the changes brought about by the VCAA.  
See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107.  The RO 
failed to provide an explanation of the information and 
evidence necessary to substantiate claims of entitlement to 
service connection for a major depressive disorder and to 
TDIU - as well as, more specific to this particular appeal, 
failed to provide notice of the information and evidence 
necessary to establish earlier effective dates for these 
benefits once granted.  Furthermore, the RO failed to provide 
the veteran with an adequate explanation of the provisions of 
the VCAA, including notice of his rights and responsibilities 
under this law and whose ultimate responsibility - his or 
VA's, it is in obtaining the supporting evidence.  And mere 
notification of the provisions of the VCAA, without a 
discussion of his rights and responsibilities, VA's 
responsibilities, and the necessary evidence to be obtained 
with regard to the specific issue before the Board, is 
insufficient for purposes of compliance with the VCAA.  
See Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Ordinarily, when, as here, VA receives a notice of 
disagreement (NOD), which raises a new issue in response to 
notice of its decision on a claim for which VA has already 
given the section 5103(a) notice, 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate the newly raised issue.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Here, though, since 
there was no initial VCAA notice, a VCAA letter must be 
issued to correct this procedural due process problem before 
the Board can decide the case.  See Huston v. Principi, 17 
Vet. App. 195 (2003) (requiring VA to advise the veteran that 
evidence of an earlier filed claim is necessary to 
substantiate his claim for an earlier effective date).  And 
the Board, itself, cannot correct this procedural due process 
deficiency; rather, the RO must.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  

As a consequence, the veteran's claims of entitlement to 
earlier effective dates for the grants of entitlement to 
service connection for a major depressive disorder and 
entitlement to TDIU were certified to the Board without him 
being given appropriate notice of the evidence necessary to 
substantiate his claims, his rights and responsibilities 
under the VCAA, and VA's responsibilities under this law.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) (failure 
by the BVA to enforce compliance with the requirements of 38 
U.S.C.A. § 5103(a) for the VA to inform a claimant of the 
information or evidence necessary to substantiate a claim, as 
well as to inform a claimant of which evidence the VA will 
seek to provide and which evidence the claimant is to 
provide, is remandable error).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Review the claims file and ensure 
that all notification and development 
required by the VCAA is completed 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002).  This 
includes written notice of the evidence, 
if any, the veteran is expected to 
provide in support of his claims for an 
effective date prior to August 13, 1999 
for the grant of service connection for a 
major depressive disorder and a TDIU, and 
the evidence, if any, the RO will obtain 
for him.  Also advise him that he should 
submit any relevant evidence in his 
possession concerning these claims, 
including evidence of earlier filed 
claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002).  See, 
too, Huston v. Principi, 17 Vet. App. 195 
(2003).

As well, the VCAA notice must apprise the 
veteran of the provisions of this law, 
specifically concerning his claims of 
entitlement to an effective date prior to 
August 13, 1999 for the grant of service 
connection for a major depressive 
disorder and a TDIU.  The VCAA 
notification also must apprise him of the 
kind of information and evidence needed 
from him, and what he could do to help 
his claims, as well as his and VA's 
responsibilities in obtaining evidence.  
And he must be given an opportunity to 
supply additional information, evidence, 
and/or argument in response and to 
identify additional evidence for VA to 
obtain regarding his claims.  The RO 
should then obtain any referenced records 
and associate them with the other 
evidence in the claims file.

2.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If the benefits 
sought are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.

The purpose of this remand is to further develop the record, 
and the Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  
The veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of him until he is notified.

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




